Case 9:18-cv-81276-RLR Document 95 Entered on FLSD Docket 08/23/2019 Page 1 of 2



                 I   :
                         ~




                         (    I   I   (   (   r   r    , .(   c Jr · (             r r / .r~· r· r · ,, · ( · t ( ( \
                                                                 !
                                                                 'i




                                                                      -   ..         .   -   -



                              h~          ~ I - .~~
                                                 I - -
                                                       ft; ~-
                         62       .....                ~.-we~
                              ___ /Q          k~ "-irp~                                          f
                         Ju-,-hu-             @       q~•~-~ . i               .

                                          .                   ~;r,·· .
                                                                I


                         ~-ii=--:;.-~- ftJ __ ~ - - d _ __ ( ~ ~ - - - ·




                                                                i
                                                                j CtxJr+ e.)"r)~bi +- l
                                                                      .

                                                                l 9·.\~~ _G\c_-~\87(o
                                                                '.
                                                                '
                                                     i
                                   "fl~·       ~Jr~
               · '"?J,';j · 9l et~- A~~1.1 .         1
                                                   --!   -
                                                     l
    --- --·-   --------------------- -- .
\--
;
                                                                 I   ':       )
                                                               .,I   ,/   •   I
! \l                                           .    : -·
                                                    I
          Case 9:18-cv-81276-RLR Document 95 Entered on FLSD Docket 08/23/2019 Page 2 of 2
